NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MICHAEL LAKE,                               )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-1200
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed May 9, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Michael Lake, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carrol Y. Cherry Eaton,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


              Affirmed.



VILLANTI, MORRIS, and ATKINSON, JJ., Concur.